Civil actions instituted in the Forsyth County Court to recover on three fire insurance policies, consolidated for the purpose of trial and heard together.
The defenses interposed were that the policies in suit were void, because of the failure on the part of the assured to comply with "the iron safe clause" contained in each policy. *Page 838 
From a judgment of nonsuit entered at the close of plaintiff's evidence, an appeal was taken to the Superior Court of Forsyth County, where the judgment of the County Court was affirmed, and the plaintiff again appeals, assigning error.
Affirmed on authority of Coggins v. Ins. Co., 144 N.C. 7,56 S.E. 506, which is essentially on all-fours with the case at bar.
The cases of Arnold v. Ins. Co., 152 N.C. 232, 67 S.E. 574, andMortt v. Ins. Co., 192 N.C. 8, 133 S.E. 337, cited and relied upon by plaintiff, are readily distinguishable.
Affirmed.